DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2014/0246488 A1) in view of Remond et al. (US 2018/0346150 A1) and Gennotte (US 2018/0322714 A1).
Regarding claim 1, Terwilliger teaches a computer-implemented method for providing information describing a machine-readable code for an object, the computer-implemented method comprising:
detecting, by execution of one or more processors of a display device having an electronic display, an event in the object [0032];
determining the machine readable code indicative of the event and one or more parameters associated with the machine-readable code [0032]; and
generating a machine-readable code representing the event and the one or more parameters [0032].
Terwilliger lacks the details of the stationary internal combustion engine and the geolocation.
Remond teaches detecting a machine-readable code [0058] in a stationary internal-combustion engine (abstract, airplane is stationary at time of maintenance) and wherein determining the one or more parameters associated with the machine-readable code comprises determining a geolocation associated with the stationary internal combustion engine [0040].
Therefore it would have been obvious to one of ordinary skill in the art to detect a machine-readable code and geolocation parameters as taught by Remond because it allows the device to quickly identify and display any defects. Further, the context information provided by way of geolocation allows for appropriate decisions to be made based on the context of the maintenance.
Gennotte teaches detecting by execution of one or more processors of a display device in communication with the internal combustion engine [0056], providing information describing a machine-readable code for a stationary, and thereby immovable, internal combustion engine (Claim 14 of Gennotte), the stationary internal combustion engine operating through the combustion of a petroleum-based fuel (Claim 14 of Gennotte), and displaying the machine-readable code on the display device [0056].
Therefore it would have been obvious to one of ordinary skill in the art to use the method of utilizing machine readable codes on the stationary engines described in Gennotte because it provides a much more pleasant service experience for the customer and a more efficient service overall (paragraph 0123 of Gennotte).
Regarding claim 2, Terwilliger teaches further comprising presenting the machine-readable code on the electronic display of the display device [0032].
Regarding claim 3, Terwilliger teaches wherein generating the machine-readable code comprises:
generating an address that passes the fault code and the one or more parameters as input to a lookup function [0023]; and
generating the machine-readable code as a function of the generated address [0023].
Regarding claim 4, Terwilliger teaches wherein generating a machine-readable code comprises generating a Quick Response (QR) code representing the fault code and the parameters [0023].
Regarding claim 5, Terwilliger lacks the diesel engine.
Green teaches wherein detecting the fault occurrence event comprises detecting the fault occurrence event in a diesel engine [0030].
Therefore it would have been obvious to one of ordinary skill in the art to detect and display fault codes for an internal-combustion engine because the complexity with which they operate requires a high level of control and monitoring, and a fault could have destructive consequences.
Regarding claim 6, Terwilliger teaches wherein determining the one or more parameters associated with the fault code comprises determining at least one of a timestamp indicative of when the fault occurrence event was detected, a serial number associated with the object, and a geolocation associated with the object [0026].
Response to Arguments
Applicant's arguments filed 10/28/22 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Gennotte does not teach “a stationary, and thereby immovable, internal combustion engine” that includes “an electronic display in communication with such an internal combustion engine” since Gennotte is directed to an automated data processing system and clearly not an internal combustion engine. However, this argument is not found to be persuasive. Gennote teaches “a method for automatic data processing in engine systems maintenance or manufacturing” (abstract). Throughout the specification, Gennotte teaches that the automatic data processing can be in relation to a stationary internal combustion engine (e.g. [0004, 0104], claim 14, claim 44). Further, Gennotte teaches that there is a display in communication with the engine in order to display, for example, error codes in the form of QR codes [0019, 0056]. Therefore, the arguments are not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876